 STURTEVANT MILL COMPANY577In support of its contention that the above clauses are unlawfulbecause they do not conform to the union-security limitationsimposed by Section 8 (a) (3) of the Act, the Petitioner argues thatnew and old employees are not given the required 30-day graceperiod in which to join the Intervenor.We do not agree. It isclear that the second paragraph gives all employees the re-quired 30 days for acquiring or retaining union membershipbefore sanctions may be imposed for nonmembership in theIntervenor.The first paragraph requires all new employees,as a condition of employment, to signify their intention inwriting to join the Intervenor upon the expiration of their first30 days of employment.While this requirement is not specif-ically authorized by the Act, it is noted that the prospectiveemployee is not required prematurely to pay dues or actuallyapply for membership; nor does he otherwise incur any obliga-tion incident to membership. Realistically viewed, the applicantfor employment is prospectivelyagreeingonly to abide by thecontract, which provides that if his employmentcontinues afterthe expirationof 30 days,he is required to join the Intervenor.,In these circumstances,we do not find that the union-securityprovision constitutes an unlawful condition of employment. Wetherefore find that the contract operates as a bar to an imme-diate election and we shall dismiss the petition.3[The Board dismissed the petition.]2CfNew Castle Products, Incorporated, 99 NLRB 811, wherein the Board held invalida provision which required new employees to "signify their intention to become members[of the Union]by signing applications and becoming initiated,"at the time of hiring.3At the hearing the Petitioner also contended that the contract is no bar because it in-cluded guards within the bargaining unitWe find no merit in this contention,as the recordshows that guards are not included in the unit Moreover, assuming the correctness of thePetitioner's claim, it is not sufficient to remove the contract as a bar See American Dye-wood Company, 99 NLRB 78STURTEVANT MILL COMPANYandLOCAL 501 OF THEINTERNATIONAL ASSOCIATION OF BRIDGE, STRUC-TURAL, AND ORNAMENTAL IRON WORKERS, AFL, Peti-tionerandLODGE 264 OF DISTRICT 38, INTERNATIONALASSOCIATION OF MACHINISTS, AFL. Case No.1-RC-3089.June 12, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert S.Fuchs, hearingofficer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to105 NLRB No. 73. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDa three-member panel [Members Houston, Murdock, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks a unit limited to the Employer'sironworkers.The Employer contends that only a unit embracingall its employees is appropriate.The Intervenor is neutral.At its Dorchester,Massachusetts,plant, the Employermakes machines for grinding,crushing,separating,and mixing.Itsplant is composed of a yard and three buildings designatedas shops A,B, and C. Fabrication and assembly take place inshops B and C, where ironworking machinery is located andwhere welding,final assembling,and crating also done. Mostof the employees in these two shops are ironworkers and theirhelpers. They are classified as first-,second-,andthird-classironworkers.They perform the rough work of cutting largesheets or iron stock,and they do welding,assembling, andcrating.Although the Employer has no formal apprenticeshipprogram,itseeks experienced ironworkers when recruitingfor these 2 shops, and it has a policy of progressively ad-vancingmen through the 3 grades as they become moreskilled.Shop A, a separate building,houses a machine-tool shop.Most of the workers here are machinists and their helpers.After the rough work is performed by the ironworkers in shopsB and C, the machinists do all machining required,includingthe making of driving mechanisms and machined parts.The manufacturing process for most of the machinery pro-duced at the plant involves all three shops, and,in the case ofthe largest machines produced,final assembly is completed inthe yard.Thus, raw materials may be received in one or moreof the shops and, in order to accomplish the various steps inthemanufacture,the machine being produced is sent back andforth among the shops until it is finally completed,crated, andshipped.Ordinarily,no machinists work in shops B and C, and, exceptfor an occasional crane operator, no ironworkers regularlywork in shop A. However, machine repairmen from shop Afrequently go to shops B and C to repair production machineryoperated there. On rare occasions,machinists have workedseveral days in shops B and C, and ironworkers have some-times worked in shop A--when the machine being manufacturedcould not practically be moved from one shop to another. How-ever, there appears to be no interchange of individual em-ployees between ironworker jobs and machinist jobs. Largemachines are assembled in the yard by men from one or both STURTEVANT MILL COMPANY579groups, depending on the nature of the work. It appears from therecord that there has never been and there is not now anydisagreement among the parties as to which employees aremachinists and which are ironworkers, or as to what jobs are tobe done by each group. But for a few miscellaneous employeesassigned to 1 of the 3 shops, these 2 large groups of machinistsand ironworkers comprise the Employer's entire productionforce.In 1946,following a consent election,the Intervenor wascertified as bargaining representative for all production andmaintenance workers in the plant.Annually thereafter it madea contract with the Employer covering all the employees. How-ever,beginning in 1948,and each year thereafter through 1952,both the Intervenor and the Petitioner were recognized as thesecondpartyto the contracts. I Thecontracts in each instanceprovided for signatures of representatives of both unions al-though, on occasions,some of them failed to sign. The contractsexpressly authorized both unions to handle grievances and,pursuant to other contractual provisions, the Employer checksoff dues for 57 machinists on behalf of the Intervenor and for39 ironworkers on behalf of the Petitioner. Furthermore, allnew employees are required to read and sign a notice informingthem that, as a condition of employment under the contract,theymust pay initiation fees and dues to either the Petitioneror the Intervenor, whichever is appropriate, within 30 days.In justification of its request to represent the ironworkergroup apart from the other employees, the Petitionerassertsthat they are craftsmen and that in reality they have beenrepresented separately in the past. There are many facts in therecord pointing to a true craft status of these employees, in-cluding their progressive classifications based on skill, thespecialized type of work they do, and the degree of trainingand experience which the Employer admits it requires beforehiring employees into the group. It is not necessary, however,IIn pertinent parts, the contracts providedAgreement entered into on the..between the Sturtevant Mill Company, Dorchester,Mass., hereinafter called the"Company", and the Grand Lodge ofthe INTERNATIONALASSOCIATION OF MACHINISTS,and Lodge Number 264 of District No. 38 of the IN-TERNATIONAL ASSOCIATION OF MACHINISTS,withLocal 501,Iron Workers,herein-after called the "Union",on behalf of itself and its members now employed or to beemployed in the future by the company.The Company recognized the Union as the sole and exclusive bargaining represen-tative for the purpose of collective bargaining in respect to rates of pay, wages, hoursof employment,and all other conditions pertaining to employment of all the employeesin the unit hereafter set forthThe Company agrees to recognize the Department Committeemen,the GrievanceCommitteemen, and representative of the International Association of Machinists orLocal 501, Ironworkers, as the official representative of the Union, in connection withany problems which may arise between the Company and the Union under this agreement 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDin this case to find that the ironworkers are craftsmen asordinarily defined by the Board, for all the parties, by theirrecognition of the Petitioner's authority to act on behalf ofthese employees,have in effect over the years recognizedtheir distinctive interests and the appropriateness of separatebargaining for them. Indeed,notwithstanding the single con-tractmade each year for both machinists and ironworkers,bothUnions and the Employer, to all intents and purposes,carried on their collective-bargaining relations as though theironworkers were a separate bargaining unit. We think it isclear, therefore, that the special skills of the ironworkerscoupled with the Employer'srecognitionin the past of thePetitioner'sright to look after their distinctive interestsgenerally, amply support the conclusion now that the iron-worker group may constitute a separate bargaining unit. Wealso believe that, in view of the original certification of theIntervenor for all the plant employees and the joint characterof later bargaining relations, a single overall unit could alsobe appropriate.We shall therefore make no final unit determination at thistime, pending the outcome of the election directed herein.Accordingly, we shall direct an election among all ironworkersand their helpers employed by the Employer at its Dorchester,Massachusetts, plant in the ironshop departments designatedas shops B and C, excluding all machinists and their helpers,clerical and professional employees, guards, and all super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate bargaining unit,and the Regional Director conducting the election is instructedto issue acertification of representatives to the Petitionerfor this voting group, which the Board, under such circum-stances, finds to be appropriate for purposes of collectivebargaining. In the event that a majority vote for the Intervenor,they will be deemed to have indicated a desire to be includedin the existing production and maintenance unit represented bythe Petitioner, and the Regional Director will issue a certifica-tion of results of election to such effect.[Text of Direction of Election omitted from publication.]SHOWELL POULTRY COMPANYandCONGRESS OF INDUS-TRIAL ORGANIZATIONS, PetitionerandLOCAL 199,AMALGAMATEDMEATCUTTERSANDBUTCHERWORKERS OF N.A., AFL. Case No. 5-RC-1224. June 12,1953DECISION AND CERTIFICATION OF REPRESENTATIVESOn March 3, 1953, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted105 NLRB No. 70.